Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an electronic device. The closest prior art, Lim et al. (USPAP       2011/0044,602), shows a similar system, in which, a camera (Please note, figure 1, block 12); a memory (Please note, figure 1, block 16); and at least one processor, wherein the at least one processor is configured to: obtain an image through the camera; obtain an image of at least one object from the obtained image; determine whether the image of the at least one object corresponds to an image of an object stored in the memory (Please note, paragraph 0043. As indicated the video analysis unit 17 generates an analysis data based on a difference between the reference image and the comparison image according to the present disclosure while the reference image is presently received from the tuner 11 or pre-stored in the memory 16, wherein the comparison image is obtained by the camera). However, Lim et al. fail to address: “for when it is determined that the image of the at least one object does not correspond to the image of the object stored in the memory, output a request for information about the at least one object to an external source and obtain the information on the at least one object, based at least in part on information | received from the external source”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, May 7, 2022